$dinals$136
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims as set forth below. 
Please note that independent claims 1 and 8 are directed towards the embodiment shown in Figs. 7-11 and as such, the drawings of Figs. 7-11, must show every feature of the independent claims and the claims depending therefrom. The following claimed features are not shown in any of the Figs. 7-11 of the claimed embodiment. 
A) “points of attachment” on the bar carriage in Claims 1 and 8 are not shown. According to the (claimed) embodiment shown in Figs. 7-11, there are two (a pair of) bar carriages (140), and each bar carriage (140) includes a point of attachment (142). The drawings (Figs. 7-11) do not show points of attachment (more than one point of attachment) on each bar carriage. Such feature in Claims 1 and 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
B) “a forward pulley”, “a rearward pulley”, “a front cable” and “a rear cable” in Claims 2 and 12 are not shown. Although Fig. 10 shows a plurality of round structures ((a) as shown below), it is not clear whether or not such structures are in fact 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ((a))][AltContent: textbox ((a))][AltContent: textbox ((a))][AltContent: textbox ((b))]
    PNG
    media_image1.png
    391
    737
    media_image1.png
    Greyscale


C) “an assisting weight bar” and “an assisting weight bar hook” in Claims 3 and 8 do not include any reference numbers (in Fig.7). Such features of claims 3 and 8 must include reference numbers.
D) “a plurality of hook receiving points on the [hook] plate” in Claims 4 and 13 are not shown. Although Fig. 7 shows a hook plate, such hook plate does not include any reference number. Furthermore, no hook receiving points have been shown on the 
E) “a spotting rail” in Claims 6 and 15 is not shown. Although Fig. 7 shows structure ((d) as shown below) that could be a spotting rail, it is not clear whether or not such structure is in fact a “spotting rail”, since such structure does not include any reference numbers in the drawings. Such feature in Claim 6, must be shown with reference numbers or the feature(s) canceled from the claim(s).  No new matter should be entered.
[AltContent: arrow][AltContent: arrow][AltContent: textbox ((d))][AltContent: textbox ((d))]
    PNG
    media_image2.png
    763
    759
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities: on page 1, line 5, the filing date of “December 28, 2018” (of the US patent Application, Serial number 15/856,230) needs to be changed to “December 28, 2017”, as evidenced by the Application Data Sheet filed on 12/01/2019. Furthermore, the description recited from line 30 of page 7 to line 3 of page 8 of the specification appear to be redundant and needs to be removed since the same description is recited in lines 28-32 of page 6 of the specification. Appropriate corrections are required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the linkage includes a forward pulley attached to the front section of the beam, a rearward pulley attached to the rear section of the beam, a front cable carried on the forward pulley and being attached to and interconnecting the bar carriage and the counterweight carriage, and a rear cable 

Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “the hook” in lines 6 and 7 needs to be changed to “the assisting weight bar hook”.  Appropriate corrections are required.
Claim 5 is objected to because of the following informalities:  the phrase “the hook receiving points” in lines 1-2 needs to be changed to “the plurality of hook receiving points”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase “the bar envelope” in line 2 needs to be changed to “the envelope”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “the hook” in line 16 needs to be changed to “the assisting weight bar hook”. Please note that there are two instances where “the hook” is recited in line 16. Appropriate corrections are required.
Claim 11 is objected to because of the following informalities:  the phrase “the carriage” in line 2 needs to be changed to “the bar carriage”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase “the hook” in line 6 needs to be changed to “the assisting weight bar hook”.  Appropriate correction is required.
14 is objected to because of the following informalities:  the phrase “the hook receiving points” in lines 1-2 needs to be changed to “the plurality of hook receiving points”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “the bar envelope” in line 2 needs to be changed to “the envelope”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Each of claims 1 and 8 recites: “a bar carriage…the bar carriage including points of attachment disposed to selectively receive the bar, wherein the bar is movable within an envelope defined by the points of attachment”. As stated above, according to the embodiment shown in Figs. 7-11, towards which claims 1 and 8 are directed, there are two carriages (140 on each side) and each carriage (140) includes a point of attachment (142). Although it can be s of attachment on a (one) carriage. Further clarification and appropriate corrections are respectfully requested. Applicant is suggested to amend the claim language to include a pair of beams and a pair of bar carriages, each bar carriage movably attached to the beam, and each bar carriage including a point of attachment, whereby the point of attachments on the bar carriages define an envelope, to overcome this rejection. Please note that the language suggested above, may require further amendments to other limitations of the claims. Claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 1. Claims 9-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claim 8.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784              

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784